DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 and 17-20 are subject to objection because of the following informalities.
Regarding claim 1, the phrase “to generate the luminance setting data” includes the first appearance of the term “luminance setting data”. It is recommended that the article “the” be replaced by the article “a” instead. Claims 2-12 depend from claim 1 and share the objection.
Regarding claim 17, the phrase “to generate the luminance setting data” includes the first appearance of the term “luminance setting data”. It is recommended that the article “the” be replaced by the article “a” instead. Claims 18-20 depend from claim 17 and share the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0292018 A1 (“Kubota”).
Regarding claim 1, Kubota teaches an image display method (Abstract) comprising:
generating luminance data that indicates a luminance value for each of a plurality of light-emitting regions of a backlight configured in a matrix form based on a maximum gradation value among gradation values of image pixels of an input image that correspond to the light-emitting region ([33]-[35]);
applying a special filter to the luminance data, such that, with respect to each of the light-emitting regions, a difference of the luminance value thereof from the luminance values of neighboring light-emitting regions thereof decreases, to generate the luminance setting data ([35]-[36]);
generating gradation setting data that sets a gradation value of each of a plurality of pixels of a liquid crystal panel coupled to the backlight for the input image, based on the input image and the luminance setting data ([41]); and
controlling the backlight to operate based on the luminance setting data ([35], [39]) and the liquid crystal panel to operate based on the gradation setting data to display an image corresponding to the input image ([41]-[42]).
Regarding claim 5, Kubota teaches wherein the neighboring light-emitting regions are at most eight light- emitting regions within one row and one column from the light- emitting region ([57]-[59]; Figs. 6A-6D).
Regarding claim 11, Kubota teaches wherein each of the light-emitting regions of the backlight panel corresponds to a plurality of pixels of the liquid crystal panel ([12], [30]-[31]).
Regarding claim 13, Kubota teaches an image display method (Abstract) comprising:
generating luminance data that indicates a luminance value for each of a plurality of sub-divided areas included in each of a plurality of light-emitting regions of a backlight configured in a matrix form based on a maximum gradation value among gradation values of image pixels of an input image that correspond to the light-emitting region, each of the light-emitting regions corresponding to one light-emitting element ([33]-[35]);
applying a special filter to the luminance data, such that, with respect to each of the sub-divided areas, a difference of the luminance value thereof from the luminance values of neighboring sub-divided areas thereof decreases, to generate post-filtering luminance data ([35]-[36]);
generating luminance setting data that sets a luminance value for each of the light-emitting regions of the backlight based on a maximum luminance value among luminance values of the sub-divided areas included in the light-emitting region indicated by the post-filtering luminance data ([35]-[36]);
generating gradation setting data that sets a gradation value of each of a plurality of pixels of a liquid crystal panel coupled to the backlight for the input image, based on the input image and the luminance setting data ([41]); and
controlling the backlight to operate based on the luminance setting data ([35], [39]) and the liquid crystal panel to operate based on the gradation setting data to display an image corresponding to the input image ([41]-[42]).
Regarding claim 16, Kubota teaches wherein the neighboring sub-divided areas are at most eight sub-divided areas within one row and one column from the sub-divided area ([57]-[59]; Figs. 6A-6D).
Regarding claim 17, Kubota teaches a display comprising: a backlight including a plurality of light-emitting regions that are configured in a matrix form and independently operable ([29], [31]);
a liquid crystal panel coupled to the backlight panel and including a plurality of pixels ([30]; and
a controller (Abstract; [27]-[29]) configured to:
generate luminance data that indicates a luminance value for each of the light-emitting regions of the backlight based on a maximum gradation value among gradation values of image pixels of an input image that correspond to the light-emitting region ([33]-[35]);
apply a special filter to the luminance data, such that, with respect to each of the light-emitting regions, a difference of the luminance value thereof from the luminance values of neighboring light-emitting regions thereof decreases, to generate the luminance setting data ([35]-[36]);
generate gradation setting data that sets a gradation value of each of the pixels of the liquid crystal panel for the input image, based on the input image and the luminance setting data ([41]); and
control the backlight to operate based on the luminance setting data ([35], [39]) and the liquid crystal panel to operate based on the gradation setting data to display an image corresponding to the input image ([41]-[42]).

Allowable Subject Matter
Claims 2-4, 6-10, 12, 14-15, and 18-20 are subject to objection to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the formal objections above are successfully addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0057961 A1 (Tsuru) teaches a liquid crystal display with backlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692